Citation Nr: 1633111	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for headaches associated with temporomandibular joint disorder with bruxism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from October 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's headache disability is manifested by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for headaches associated with temporomandibular joint disorder with bruxism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.02, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The RO initially provided the Veteran with notice of the evidence required to substantiate her service connection claim in a June 2007 letter.  The RO did not provide the Veteran with additional notice regarding her claim for a higher initial rating.  In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The RO issued an SOC in February 2010 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service private and VA treatment records identified by the Veteran.  The Veteran has not identified any outstanding information that is pertinent to the claim.

The Veteran was afforded VA examinations in December 2009 and November 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted, which fully addressed the symptoms and manifestations of headaches.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating for Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A July 2008 rating decision granted service connection for headaches.  A 10 percent rating was assigned from June 2007.  In the February 2010 Statement of the Case, the RO granted a 30 percent rating for headaches from June 2007.  The Veteran has appealed the initial rating assigned for headaches.  

Migraine headaches are rated according to Diagnostic Code 8100.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

"Prostrating " is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

As to the term " productive of economic inadaptability," such term could have either the meaning of " producing " or " capable of producing " economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

In an August 2007 statement, the Veteran indicated that she had severe migraines more than five times a week.  She stated that she remained in bed for hours to relieve headache pain.  The Veteran stated that she had jeopardized her job because of absenteeism.  

A certification from a private neurologist, dated in August 2009, indicated that the Veteran might need to be absent from work due to headaches.  The neurologist noted that the frequency of absences was three times a month.

The Veteran had a VA examination in December 2009.  The Veteran reported that she was diagnosed with migraine headaches in 2002.  She reported that she tried different prescriptions, but her headaches continued to increase until they were constant and daily.  She reported that her headaches were debilitating by 2008, causing her to feel irritable, have trouble focusing and have increased absenteeism from work.  She described a migrainous type headache that occurred about five times monthly - with a unilateral distribution and visual scotoma.  

Currently, the Veteran reported five to eight severe incapacitating headaches monthly, with no menstrual pattern noted.  The daily headaches improved after tapering and discontinuation of Excedrin, but clinic notes suggested these were still a problem as well.  The examiner noted  that the Veteran submitted a headache log highlighting frequent lost days of work due to headaches.  

The examiner diagnosed chronic mixed daily tension and episodic vascular headaches.  The examiner noted that the headaches had increased in both severity and frequency since the prior VA examination in 2007.

VA outpatient treatment records reflect treatment of migraine headaches.  A VA neurology treatment note dated in January 2010 noted that the Veteran had about 5 migraine type headaches monthly.  A VA pain clinic treatment note dated in February 2010 noted a diagnosis of migraine headaches.  The record did not indicate the frequency of headaches.  It was noted that the Veteran's headaches had functional impacts on work and productivity.  

A VA neurology service note dated in October 2010 shows that a physician completed paperwork for the Veteran's employer regarding headaches.  The note indicated that the Veteran had 5 to 8 migraines a month, most of which were severe enough to result in some interruption for 1-2 days.

A VA neuropsychology record dated in November 2010 reflects that the Veteran reported missing 12 weeks of work per year secondary to migraine headaches.

A VA outpatient treatment record dated in December 2012 reflects that the Veteran reported having 3 to 4 migraine headaches a month.  She requested Vicodin for bad headaches.
In a statement dated in October 2013, the Veteran reported that she stopped working in December 2011.  She indicated that stopped working because of  problems after a surgical procedure for biliopancreatic diversion.

The Veteran had a VA examination in April 2014.  The Veteran reported a history of migraines.  She reported that her headaches had not lessened in severity but had not worsened.  The Veteran reported that she had migraine headaches 14 times a month.  Her headaches lasted 4-5 hours.  The Veteran reported that her headache symptoms included sensitivity to light and pain on the left side of her head.  The examiner indicated that her headaches did not impact her ability to work.  

The Board finds that that the severity of the Veteran's headaches approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the initial rating period.  The December 2009 VA examination noted that the Veteran had 5 to 8 severe, incapacitating headaches a month.  In August 2009, a VA physician opined that the Veteran would be absent from work due to headaches.  An October 2010 medical records noted 5 to 8 migraines a month, with two days of interruption for each migraine.  Thus, the evidence shows that the Veteran's headache disability has resulted in severe economic inadaptability.  For the reasons set forth above, the Board finds that the evidence more nearly approximates the criteria for an initial 50 percent rating for headaches under DC 8100.  38 C.F.R. §§ 4.3, 4.7.  


Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
 therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the symptomatology caused by the Veteran's headache disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the Veteran's disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular criteria consider symptoms such as the frequency and severity of headaches.   

Because the schedular rating criteria are adequate to rate the Veteran's headache disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 50 percent rating is granted for headaches associated with temporomandibular joint disorder with bruxism, subject to regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


